Citation Nr: 0834699	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from July 1977 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in February 2008 
for further development.


FINDING OF FACT

A chronic right knee disorder did not originate in service, 
is not otherwise etiologically related to service, and was 
not caused or chronically worsened by service-connected 
disability.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
active service, and is not proximately related to service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in January 2005 and March 2008 
correspondences.  The latter correspondence included notice 
concerning the initial disability rating and effective date 
to be assigned in the event service connection is granted for 
his claimed disorder.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board notes that the 
correspondences did not advise him of the information and 
evidence necessary to substantiate his claim on a secondary 
basis (it only advised him as to primary service connection).  
The Board points out, however, that the veteran did not raise 
that theory of service connection in his initial claim, and 
it was not otherwise reasonably raised by the evidence until 
well after his claim was filed.  The Court has noted on a 
number of occasions that the purpose of notice under 
38 U.S.C.A. § 5103(a) is to enable the veteran to participate 
in the development of his claim prior to the initial 
adjudication.  The Court has suggested in a number of 
contexts that where new evidence or information (such as that 
involved in advancing a new theory) is raised by the veteran 
or the record after the initial claim and adjudication, 
38 U.S.C.A. § 5103(a) does not require additional notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488-89 
(2006) (where claimant submits a detailed application for 
benefits, VA must provide a detailed response); Locklear v. 
Nicholson, 20 Vet. App. 410, 415 (2006) (38 U.S.C.A. 
§ 5103(a) does not impose upon VA an obligation to provide 
notice upon receipt of every piece of evidence or 
information); Hupp v. Nicholson, 21 Vet. App. 342, 353 (2007) 
(when a claimant's application and accompanying evidence 
expressly raises a specific issue regarding, or the evidence 
submitted in connection with it relates to, a particular 
element of a claim, VA is required to provide notice that 
informs the claimant of how to substantiate the assertion 
advanced and takes into account the evidence submitted in 
connection with the application).  Under the circumstances of 
this case, the Board finds that the veteran is not entitled 
to notice under 38 U.S.C.A. § 5103(a) for the theory of 
secondary service connection raised after the May 2005 rating 
decision.  The Board points out that the RO did provide him 
with notice of the regulation itself, namely 38 C.F.R. 
§ 3.310.

The Board consequently finds that there is no cognizable 
notice deficiency in this case.  The January 2005 and March 
2008 notice letters collectively provided 38 U.S.C.A. 
§ 5103(a)-compliant notice, and any timing deficiency has 
been cured by the issuance of a May 2008 supplemental 
statement of the case, obviating any need to address whether 
the veteran was prejudiced by a notice error.  Based on the 
procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that in 
April 2008, the veteran provided VA with a partially 
completed application for VA Vocational Rehabilitation 
benefits.  As the application was neither signed nor dated, 
the Board presumes he intended the document to show he was 
considering applying for such benefits.  Given that there is 
no indication that the veteran has actually been evaluated by 
VA's Vocational Rehabilitation service, the Board finds that 
remand for the purpose of securing any records from that 
service is not necessary.  

In a July 2008 statement, the representative noted that the 
veteran continued to seek treatment at the VA Medical Center 
(VAMC) in Dallas, Texas "for treatment of his 
disabilities."  Neither the veteran nor his representative 
has alleged that any VA treatment records at that facility 
pertain to the right knee, the only disorder at issue in this 
appeal.  Nor has the veteran or his representative requested 
that VA obtain those records.  Although VA is on constructive 
notice of any VA medical records generated since the last 
treatment record on file, in the absence of any indication 
that any outstanding VA treatment records are pertinent to 
this claim, the Board finds that remand of the case to secure 
VA treatment records just for the sake of adding them to the 
claims file is not warranted.

The record shows that the veteran was examined by VA in April 
2008 for the specific purpose of determining the etiology of 
his right knee disorder.  The examination report complied 
fully with the Board's February 2008 remand instructions, and 
neither the veteran nor his representative has challenged the 
adequacy of the examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects). 

The service treatment records are silent for any reference to 
right knee complaints, injuries, or to a diagnosis of a right 
knee disorder.  In 1977 his right leg gave out in connection 
with back pain.  In September 1979 he was treated for a right 
thigh strain after a football injury.  In February 1982 he 
complained of left knee problems, at which time incidental 
range of motion testing of the right knee revealed that he 
had flexion to 130 degrees; the treating clinicians did not 
suggest that those findings represented any abnormality 
associated with the knee.  In September 1982, he complained 
of right foot pain after a football injury.

On file are the reports of October 1991 and March 2003 VA 
examinations.  The examinations documented complaints of low 
back pain radiating to the lower extremities.  He also 
reported left knee pain.  Physical examination showed that 
his ability to ambulate was not impaired, and that the left 
knee was unremarkable in function.

Private medical records for February 2000 to August 2003 
document treatment for low back problems, and show that his 
gait was normal to observation.

VA treatment records for April 2004 to November 2005 document 
complaints of left knee, left hip and low back pain.  He 
reported that his left knee would give out.  He was noted to 
have intermittent left knee instability, although his gait 
was normal to examination.  A May 2005 entry documents his 
complaint of the recent onset of right knee pain; physical 
examination (including of his gait) was normal, and he was 
diagnosed as having knee pain and giving way.

At VA examinations in April and May 2004, the veteran 
complained of left knee pain and swelling, as well as 
occasional locking.  He also reported experiencing low back 
pain.  He indicated that he sometimes used a cane.  Physical 
examination showed that he had a normal gait.  He 
demonstrated slight left knee laxity.  The right knee 
appeared normal.

At a February 2005 VA examination, the veteran complained of 
left hip, low back, and bilateral knee problems, including 
left knee instability.  He denied using assistive devices.  
Physical examination of the left knee showed no instability.  
Motor testing revealed give way weakness in all lower 
extremity muscle groups except for the peroneals.  The 
examiner concluded that the veteran's left knee disability 
was manifested by occasional swelling, stiffness and 
instability, which was nevertheless more subjective than 
objective in nature. 

At February 2007 VA examinations, the veteran reported that 
his left knee gave out frequently and caused falls.  He also 
reported low back pain radiating to both knees, but denied 
any incoordination.  Physical examination showed no evidence 
of instability, and his gait was normal.

The veteran attended a VA examination in April 2008 to 
address the etiology of his right knee disorder.  He reported 
that his right knee became painful and started giving way in 
2007; he denied any prior history of trauma.  The veteran 
indicated that he used a left knee brace, but did not use any 
other assistive device.  Physical examination showed that the 
right knee was normal in appearance, without laxity.  He 
exhibited full extension and flexion limited to 130 degrees.  
X-ray studies of the right knee were normal, but a Magnetic 
Resonance Imaging (MRI) study revealed the following: 
advanced intrameniscal myxoid degeneration in the medial 
meniscus; similar changes to a lesser degree in the lateral 
meniscus with no evidence of an actual tear; findings 
suggestive of early bone infarcts; and early subchondral 
marrow edema and cortical irregularity to the intratrochlear 
groove.

The examiner adopted as his diagnoses the above MRI findings.  
He concluded that it was less likely than not that the 
veteran's current right knee condition was related either to 
service or to the service-connected disorders.  He explained 
that his opinion was based not only on his examination of the 
veteran and review of the claims file, but also on his review 
of the medical literature.  He further concluded that the 
right knee condition was due to chronic degenerative changes 
associated with the aging process.

The Board notes that service connection is in effect for left 
knee, left hip, and low back disorders.

The service treatment records are silent for any reference to 
right knee complaints or chronic disability in service.  
Although the records show an incidental finding in 1982 
suggesting a reduced range of right knee motion, that finding 
was not associated by any treating clinician with an 
underlying disorder, or with an injury or disease in service.  
Moreover, there is no postservice evidence of any right knee 
disorder until 2005, more than 20 years after service, and no 
medical evidence linking the right knee disorder to service.  
To the contrary, the only medical opinion on file addressing 
the etiology of the disorder, namely that of the April 2008 
examiner, is against the claim.  The only evidence supportive 
of the veteran's claim consists of the statements of the 
veteran himself.  The Board notes that he does not contend 
that he noticed right knee complaints in service or in the 
intervening years prior to 2005.  Consequently, to the extent 
he is attempting to assert his own opinion as to the etiology 
of the right knee disorder (as opposed to his observations  
of symptoms throughout the years), the Board points out that 
as a layperson, his opinions do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to secondary service connection, the Board notes that 
although the veteran reports instability resulting from his 
left knee, left hip and low back disorders which have caused 
falls and which otherwise impact his ambulation, multiple VA 
examinations, and even his VA and private treatment records 
have consistently shown him to have a normal gait.  In any 
event, the Board remanded the case for the specific purpose 
of obtaining a medical opinion addressing any relationship 
between the right knee disorder to service-connected 
disorders.  The April 2008 examiner concluded that it was 
unlikely that there was in fact any relationship.  The 
examiner instead attributed the right knee disorder to the 
ageing process.

To the extent the veteran relies on his own opinion that his 
right knee disorder was caused or chronically worsened by 
service-connected disability, as already noted, he is not 
competent to provide such an opinion. 

In short, there is no evidence of right knee disability in 
service, or until more than two decades after service.  The 
only competent evidence addressing the etiology of the 
disorder is against the claim, both as to primary and 
secondary service connection.

Given that there is no evidence of right knee disability in 
service or until some point after service, and no competent 
evidence linking the current right knee disorder to service 
or to any service-connected disorder, the Board finds that 
the preponderance of the evidence is against the claim.  The 
claim for service connection for right knee disability is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


